Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 02/04/2021 is entered.
Claim 40 is presently cancelled.
	Claims 1-19, 21-39, and 41-44 are pending.
	Claims 1-17 and 23-37 are withdrawn.
	Claims 18, 19, 21-22, 38-39, and 41-44 are examined.
This is US15/771,618 filed on 04/27/2018 which is a 371 of PCT/US16/59078 filed on 10/27/2016 claims priority benefit of US Provisional 62/248,757 filed on 10/30/2015.
Election/Restrictions
Applicant’s election without traverse of invention Group III (e.g., claims 18-22) in the reply filed on 09/21/2020 is as previously acknowledged.
Claims 1-17 and 23-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2020.
Claims 18, 21, 38, 39, 41, 43, and 44 are allowable. The restriction requirement as set forth in the Office action mailed on 08/11/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). However, claims 1-17 and 23-37 remain withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
Response to Amendment
	Any/all objections and rejections made in the previous office action are withdrawn herein in view of the Applicants’ Amendment to the Claims filed on 02/04/2021 in combination with the Applicants’ arguments filed on 02/04/2021.
Allowable Subject Matter
	Claims 18, 21, 38, 39, 41, 43, and 44 are allowed.
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 should recite “aspartic acid” rather than “aspartic” in line 7.  Appropriate correction is required.
For clarity, claim 43, line 1, should be amended to recite “is selected from the group consisting of”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19, 22, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the phrase: “wherein the rpoC gene encoding the variant β'-subunit polypeptide comprising the at least one mutation is derived from a wild-type rpoC gene, or a variant thereof, comprising at least 80% sequence identity to SEQ ID NO: 5 or 7”.  It is unclear what structure is intended to be required by the term “is derived from” in this phrase.  Does the claim intend to require the rpoC gene encoding the variant β'-subunit polypeptide comprising the at least one mutation comprises at least 80% sequence identity to SEQ ID NO: 5 or 7?  In the alternative, does the claim intend that the rpoC gene encoding the variant β'-subunit polypeptide comprising the at least one mutation “is derived from” a sequence comprising at least 80% sequence identity to SEQ ID NO: 5 or 7?  If the latter is the case, the term “is derived from” is unclear as to what structure this term is intending to require in the claimed invention.
Claim 22 recites the limitation "the unmodified Gram positive control cell" in line 2.  There is insufficient antecedent basis for this limitation in the claim because currently amended base claim 18, upon which claim 22 depends, does not recite an unmodified Gram positive control cell.  For clarity, it would be remedial to amend claim 22 to recite Bacillus control cell" and also to add the term “control” into the last line of base claim 18 as follows: “an unmodified Bacillus control cell”.
Claim 42, lines 5-6, is unclear in the phrase “and/or a deletion of amino acid residues 1018, 1019 and 1020”.   It would be remedial to recite “and/or wherein the at least one mutation at amino acid residue position 1018-1020 is a deletion of amino acid residues 1018,1019 and 1020….”.
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1636